         Case 3:16-cr-00384-MO          Document 27       Filed 07/14/20      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

  UNITED STATES OF AMERICA,                            Case No. 3:16-cr-00384-MO

                                      Plaintiff,       ORDER GRANTING MOTION TO
                                                       REDUCE SENTENCE
                         v.

  ERICK KEVIN GREENWOOD,

                                   Defendant.

MOSMAN, District Judge:

       This matter is before the Court on the parties’ joint motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served

effective July 15, 2020, followed by a term of three years’ supervised release. The Court concludes

that the defendant does not pose a danger to any other person or the community. The U.S. Probation

Office has approved a release plan for Mr. Greenwood. The Court adds the following conditions

of supervised release: (1) self-quarantine at the approved residence for a period of 14 days; and (2)

home confinement until April 10, 2021. This sentence reduction is consistent with the currently

applicable U.S. Sentencing Commission policy statements.

       The Court therefore GRANTS the Joint Motion to Reduce Sentence.



PAGE 1 – ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 3:16-cr-00384-MO          Document 27      Filed 07/14/20     Page 2 of 2




       IT IS HEREBY ORDERED that Defendant shall be released on Wednesday, July 15, 2020,

for travel to his approved release residence in Oregon. Upon his arrival at the residence, the

defendant shall be required to adhere to a 14-day quarantine period at the residence, subject to

location monitoring at the discretion of the U.S. Probation Office, unless U.S Probation authorizes

interruption of the quarantine for urgent reasons.

       IT IS FURTHER ORDERED that the conditions of supervision shall be modified to require

home confinement up to April 10, 2021. An amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

                  14th day of July, 2020.
       Dated this _____



                                              Hon. Michael W. Mosman
                                              United States District Court Judge




PAGE 2 – ORDER GRANTING MOTION TO REDUCE SENTENCE
